Citation Nr: 1736826	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left hand disability, to include as secondary to service-connected  headaches and/or degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 2003 to July 2003, and from April 2004 to December 2007.  The record indicates the Veteran had additional periods of service in the United States Coast Guard Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2016 and November 2014, the Board remanded this case for further development.  The matter has now been returned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, but a remand is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board highlights that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the deficiencies with the May 2016 VA opinion obtained for service connection, explained further below, this claim must be remanded in order to obtain an adequate etiological opinion based on a full factual record, and to ensure compliance with the prior Board remand.

The Veteran raised an alternative theory of service connection, reiterated in his August 2017 informal hearing presentation (IHP), that service connection for his left hand disability is secondary to being caused or aggravated by the service-connected headaches and/or degenerative disc disease, lumbar spine.  The record currently contains at least 14 VA medical records from July 2009 through January 2013 noting left hand pain and peripheral bilateral upper extremity neuropathy.  The May 2016 VA examiner stated that he found only 1 VA medical record mentioning hand symptoms.

Given the May 2016 VA examiner's reliance on an inaccurate factual premise, the May 2016 opinion is inadequate for adjudication purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative).  A remand of this claim is needed in order to obtain an addendum opinion that gives adequate consideration to all of the pertinent evidence of record.

Further, all lay statements regarding onset and continuity of symptoms must be strongly considered in light of the unavailability of the Veteran's service treatment records as per VA's December 2009 Memorandum of Formal Finding on the Unavailability of Service Records for the Veteran's period of service in the Coast Guard from April 1, 2003 through July 26, 2003.  In such situations VA has a heightened obligation to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left hand symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After all development has been completed and returned from Steps1 and 2, the Veteran's claims folder, including this remand, should be made available to an appropriately qualified physician with the necessary expertise, who has not previously evaluated the Veteran, for review and clarification of the prior medical opinions in this case.

The examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left hand disability (tenosynovitis) had its onset in service or is otherwise the result of his active service.  In addressing this question, the examiner should consider and discuss the Veteran's statements and other lay statements regarding onset and a continuity of left hand symptomatology since service.

If the examiner determines the current left hand disability is not directly related to service, then the examiner should also express an opinion as to whether it is at least as likely as not that such disability was either (1) caused or (2) aggravated, beyond the normal course of the disease, by the Veteran's service-connected headaches and/or degenerative disc disease of the lumbar spine. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that the examiner cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

If additional examination is deemed necessary, then one should be provided.

4.  Then readjudicate the claim.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




